DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, 12-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (20180295088) in view of MULLETT (20180068505).
Regarding claim 1 Larson discloses, a method of providing a communication interface to a user, the method comprising performing (fig. 1-11), by a first mobile device: 

receiving, at a user interface of the first mobile device, a command to send a new communication using a communication application executing on the first mobile device (fig. 1-10, ¶ 0017, 0021, 0023, user first populating 100 the proximity discovery software with his or her profile with biographic and/or professional information. This may include, but is not limited to, entering the user's name, profession or title, employer name or other professional affiliation, and a digital photo of the user. The information shared is comparable to the professional information typically listed on a business card. Using their mobile phone or other computing device, the user effectively broadcasts or otherwise transmits 110 this profile information using the BLUETOOTH.TM. message. The message transmitting this profile information, which enables other people to discover the presence of the user, is referred to herein as a discovery message. At the same time, the mobile phone is continually monitoring 120 for discovery messages transmitted by other users in proximity to the user. ¶ 0024, 0027, FIG. 7 is a 
 wirelessly detecting one or more incoming messages from one or more other mobile devices (fig. 1-10, ¶ 0004, 0018, a user detection module for detecting discovery messages from the other mobile devices, a proximity detector for detecting the presence of people in the near vicinity and/or estimating a range or a distance between the user device and each of the mobile devices. ¶ 0028, 0035, recent encounters are other users of the proximity detection system than have come within the range of the BLUETOOTH antenna and been detected in the proximity of the user within a predetermined period of time.); 
analyzing the one or more incoming messages to determine one or more incoming identifiers corresponding to the one or more other mobile devices (20, fig. 1-11) (fig. 1-10, ¶ 0018, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the 
accessing the database with the one or more incoming identifiers to obtain the contact information for the one or more other mobile devices (fig. 1-10, ¶ 0004, 0036, the relationship manager 1024 determines whether the sender is a known contact retained in the contacts database 1050 or a new acquaintance. If the contact is a 
providing the contact information for the one or more other mobile devices in a list of suggested recipients to the communication application (fig. 1-10, ¶ 0021, 0025, FIG. 5 is a diagrammatic screen shot illustrating collocated people with which the user has recently connected. The recent connections are listed in a column 510 titled "recent activity" followed by the name 520 of each person with which the user has connected, the date and time 530 of the connection, and a picture 540 provided by the other user or extracted from the person's social media account, for example, ¶ 0026, contact information for a collocated person with which the user has connected, which includes a picture of the contact 620, the name of the contact 622, the contact's profile information 624 including social media information and a professional description, a notation 626 indicating how the two know each other or became connected, and an indication 630 of the date and time this other user was seen or otherwise connected with. The interface further includes a search field 410 for conducting keyword searches of the app, and a link 640 with which to initiate contact with this other user, i.e., the collocated user.); 

sending, by the communication application, the new communication to the second mobile device (fig. 1-10, ¶ 0021, the users may communicate one-to-one by means of instant messages or direct messages platforms, or by means of an instant messaging functionality embedded in the proximity discovery software app itself. Users may, for example, then make arrangements to meet face-to-face, schedule meetings, or even conduct business. In the case of a meeting, the user's mobile phone may be configured to extract the scheduling information from the instant message exchange and automatically add the meeting to the user's calendar along with a reminder just before the meeting is to occur, ¶ 0036, via an instant messenger app or social media platform, as described above. Connected users may also use the scheduling module 1034 to organize and calendar meetings. In some embodiments, the proximity detector system enables the user to set a reminder to follow-up with a new contact once connected. When the follow-up reminder occurs, the user receives a push notification on their mobile device, and an email is automatically drafted to send to the other user as a follow-up. Users are able to choose from a number of templated emails for this follow-up email process. In this way, the entire networking process from meeting, to exchanging information, to following-up is easily completed with the proximity detector system).
Larson discloses, the name of the person in particular may be identified 330 from the extract info and the name used to query 340 one or more social media sites (remote device) for additional contact information as well as relevant biographical information and one or more photographs of the person. The additional information retrieved 350 from the social media websites may then be automatically compiled 360 to form a profile in a contact list maintained by the proximity discovery system, the profile of the new contact including a photo retrieved from their social media page or account (provide by remote device). Thereafter, the users may communicate 370 directly using a messaging tool in the proximity discovery system or any one of the social media platforms (¶ 0023) and the proximity detector 1022 estimates the distance to the collocated user and the relationship manager 1024 determines whether the sender is a known contact (matching identifier) retained in the contacts database 1050 or a new acquaintance. If the contact is a person of interest to the user based on an alert configured by the user, the alert generator 1026 produces an audible or visual notification to make the user aware of the presence or proximity of this person of interest. If the other user is a known contact, or becomes a known contact through the proximity discovery system, the users may then communicate directly with one another via an instant messenger app or social media platform, as described above. 
In the same field of endeavor, MULLETT discloses in more detail, wherein the one or more incoming identifiers are provided to the one or more other mobile devices by a remote device (¶ 0025, nearby smartphone 32 with the stored unique ID 50, previously received from the server 30); accessing the database with the one or more incoming identifiers by matching the one or more incoming identifiers with the stored identifier of one or more contacts in the database to obtain the contact information for the one or more other mobile devices (¶ 0025, the controller 12 receives a unique ID 48 for a smartphone 32 in the area of the pickup location, the controller 12 compares the received unique ID 48 for the nearby smartphone 32 with the stored unique ID 50, previously received from the server 30 and now stored in the memory accessible to the controller 12. When the received unique ID 48 for the nearby smartphone 32 matches the stored unique ID 50). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Larson by specifically adding feature in order to enhance system performance to the system utilizes a device to send a communication message to the other device, so that the device accurately locates when the other device is detected identifier nearby area previously stored in the storing means.
Regarding claims 2, 14, Larson discloses in claim 1, further Larson discloses, wherein the list of suggested recipients is provided prior to receiving an indication of an intended recipient (fig. 1-10, ¶ 0021, 0028-0029, FIG. 8 is a diagrammatic screen shot illustrating a first group of people and a second group of people, in accordance with a second embodiment of the present invention. The first group of people 812, organized under a first heading 810, includes thumbnail photos and associated names of a plurality of "recent encounters" along with hyperlinks to their contact information. Recent encounters are other users of the proximity detection system than have come within the range of the BLUETOOTH antenna and been detected in the proximity of the user within a predetermined period of time. That is, this first group of people 812 is a history of collocated users, which is compiled and maintained by the proximity discovery system. The list of recent encounters enables a user to subsequently see and contact other users long after they were first detected. This feature is particularly valuable if when a user needs to follow up and converse with a person they encountered days or weeks ago, but don't necessarily remember their name contact information, As such, a user can contact these people without the user necessarily collecting business cards from each of these people or even remembering their names, FIG. 9 is diagrammatic screen shot illustrating a page enabling a user to integrate social media data into a profile for a contact on the proximity discovery system, in accordance with a second embodiment of the present invention. The user is prompted with an instruction 910 to "select a profile photo" of a person, e.g., Max Brown, "from the social media profiles below". The name of the person 920, presently listed as Max Brown, is list together with the various thumbnail photos 930 acquired from Max Brown's, ¶ 0026, contact information for a collocated person with which the user has connected, which includes a picture of the contact 620, the name of the contact 622, the contact's profile information 624 including social media information and a professional description, a notation 626 indicating how the two know each other or became connected, and an indication 630 of the date and time this other user was seen or otherwise connected with. The interface further includes a search field 410 for conducting keyword searches of the app, and a link 640 with which to initiate contact with this other user, i.e., the collocated user).
Regarding claim 9, Larson et al disclose in claim 1, further Larson discloses, wherein the one or more incoming messages are broadcast by the one or more other mobile devices (fig. 1-10, ¶ 0018, the user's mobile phone detects discovery messages from other users, i.e., collocated users, in the immediate area, decision block 130 is answered in the affirmative. Thereafter, the user's mobile phone or a remote server, for example, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the diagrammatic screen shot shown in FIG. 2. In FIG. 2, the user 200 is shown together with a plurality of collocated users 210-214. In some embodiments, the distance between the user and every collocated user is illustrated by one of three coarse metrics, namely, "close", "near", and "far". The metric therefore helps the user to gauge where to look when attempting to find the other users. In other embodiments, a geo-location diagram (map) may displayed to indicate where two users first became connected. The map may be a street map with general intersections and general city location, ¶ 0021, 0028-0029, FIG. 8 is a diagrammatic screen shot illustrating a first group of people and a second group of people, in accordance with a second embodiment of the present invention. The first group of people 812, organized under a first heading 810, includes thumbnail photos and associated names of a plurality of "recent encounters" along with hyperlinks to their contact information. Recent encounters are other users of the proximity detection system than have come within the range of the BLUETOOTH antenna and been detected in the proximity of the user within a predetermined period of time. That is, this first group of people 812 is a history of collocated users, which is compiled and maintained by the proximity discovery system. The list of recent encounters enables a user to subsequently see and contact other users long after they were first detected. This feature is particularly valuable if when a user needs to follow up and converse with a person they encountered days or weeks ago, but don't necessarily remember their name contact information, As such, a user can contact these people without the user necessarily collecting business cards from each of these people or even remembering their names, FIG. 9 is diagrammatic screen shot illustrating a page enabling a user to integrate social media data into a profile for a contact on the proximity discovery system, in accordance with a second embodiment of the present invention. The user is prompted with an instruction 910 to "select a profile photo" of a person, e.g., Max Brown, "from the social media profiles below". The name of the person 920, presently listed as Max Brown, is list together with the various thumbnail photos 930 acquired from Max Brown's, ¶ 0026, contact information for a collocated person with which the user has connected, which includes a picture of the contact 620, the name of the contact 622, the contact's profile information 624 including social media information and a professional description, a notation 626 indicating how the two know each other or became connected, and an indication 630 of the date and time this other user was seen or otherwise connected with. The interface further includes a search field 410 for conducting keyword searches of the app, and a link 640 with which to initiate contact with this other user, i.e., the collocated user).
Regarding claim 12, Larson et al disclose in claim 1, further Larson discloses wherein the one or more incoming messages include the one or more incoming identifiers corresponding to the one or more other mobile devices (fig. 1-10, ¶ 0018, the user's mobile phone detects discovery messages from other users, i.e., collocated users, in the immediate area, decision block 130 is answered in the affirmative. Thereafter, the user's mobile phone or a remote server, for example, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the diagrammatic screen shot shown in FIG. 2. In FIG. 2, the user 200 is shown together with a plurality of collocated users 210-214. In some embodiments, the distance between the user and every collocated user is illustrated by one of three coarse metrics, namely, "close", "near", and "far". The metric therefore helps the user to gauge where to look when attempting to find the other users. In other embodiments, a geo-location diagram (map) may displayed to indicate where two users first became connected. The map may be a street map with general intersections and general city location, ¶ 0021, 0028-0029, FIG. 8 is a diagrammatic screen shot illustrating a first group of people and a second group of people, in accordance with a second embodiment of the present invention. The first group of people 812, organized under a first heading 810, includes thumbnail photos and associated names of a plurality of "recent encounters" along with hyperlinks to their contact information. Recent encounters are other users of the proximity detection system than have come within the range of the BLUETOOTH antenna and been detected in the proximity of the user within a predetermined period of time. That is, this first group of people 812 is a history of collocated users, which is compiled and maintained by the proximity discovery system. The list of recent encounters enables a user to subsequently see and contact other users long after they were first detected. This feature is particularly valuable if when a user needs to follow up and converse with a person they encountered days or weeks ago, but don't necessarily remember their name contact information, As such, a user can contact these people without the user necessarily collecting business cards from each of these people or even remembering their names, FIG. 9 is diagrammatic screen shot illustrating a page enabling a user to integrate social media data into a profile for a contact on the proximity discovery system, in accordance with a second embodiment of the present invention. The user is prompted with an instruction 910 to "select a profile photo" of a person, e.g., Max Brown, "from the social media profiles below". The name of the person 920, presently listed as Max Brown, is list together with the various thumbnail photos 930 acquired from Max Brown's, ¶ 0026, contact information for a collocated person with which the user has connected, which includes a picture of the contact 620, the name of the contact 622, the contact's profile information 624 including social media information and a professional description, a notation 626 indicating how the two know each other or became connected, and an indication 630 of the date and time this other user was seen or otherwise connected with. The interface further includes a search field 410 for conducting keyword searches of the app, and a link 640 with which to initiate contact with this other user, i.e., the collocated user).
Regarding claim 13, Larson discloses, a first mobile device, comprising:
one or more memories (1050, fig. 10) configured to store processor-executable instructions (¶ 0043, fig. 10); and one or more memories configured to store processor-executable instructions (¶ 0043, fig. 10); and
  one or more processors in communication with the one or more memories and  configured to execute the instructions stored in the one or more memories to perform operations including (¶ 0043, fig. 1-10): 
storing, in a database of the first mobile device, a plurality of contacts including contact information, each contact associated with a stored identifier (fig. 1-10, ¶ 0017, proximity discovery software with his or her profile with biographic and/or professional information. This may include, but is not limited to, entering the user's name, profession or title, employer name or other professional affiliation, and a digital photo of the user, ¶ 0034, The mobile phone 1000 preferably includes memory 1050 with a list of contacts, ¶ 0038, the proximity discovery system further includes and OCR module 1042 configured to scan photos of business cards, extract relevant information, and automatically compile that biographical and professional information in a database of known contacts); 
receiving, at a user interface of the first mobile device, a command to send a new communication using a communication application executing on the first mobile device (fig. 1-10, ¶ 0017, 0021, 0023, user first populating 100 the proximity discovery software with his or her profile with biographic and/or professional information. This may include, but is not limited to, entering the user's name, profession or title, employer name or other professional affiliation, and a digital photo of the user. The information shared is comparable to the professional information typically listed on a business card. Using their mobile phone or other computing device, the user effectively broadcasts or otherwise transmits 110 this profile information using the BLUETOOTH.TM. message. The message transmitting this profile information, which enables other people to discover the presence of the user, is referred to herein as a discovery message. At the same time, the mobile phone is continually monitoring 120 for discovery messages transmitted by other users in proximity to the user. ¶ 0024, 0027, FIG. 7 is a diagrammatic screen shot illustrating an interface for initiating direct contact with a collocated person via the proximity discovery system. To initiate contact, the user need only call up the interface listing the contacts and click on the person's picture or name, for example, corresponding to the particular social media account, an instant messenger application is launched and the user provided an interface for exchanging instant messages or direct messages);
 wirelessly detecting one or more incoming messages from one or more other mobile devices (fig. 1-10, ¶ 0004, 0018, a user detection module for detecting discovery messages from the other mobile devices, a proximity detector for detecting the presence of people in the near vicinity and/or estimating a range or a distance between the user device and each of the mobile devices. ¶ 0028, 0035, recent encounters are other users of the proximity detection system than have come within the range of the BLUETOOTH antenna and been detected in the proximity of the user within a predetermined period of time.); 
analyzing the one or more incoming messages to determine one or more incoming identifiers corresponding to the one or more other mobile devices (fig. 1-10, ¶ 0018, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the diagrammatic screen shot shown in FIG. 2. ¶ 0021, once the presence of other users has been detected and presented to the user by way of the interface in FIG. 2, a user may then select one or more collocated users with which to "connect". If the user, "clicks" on a collocated user in FIG. 2, for example, decision block 160 in FIG. 1 is answered in the affirmative and the user's complete profile and social media account information automatically transmitted to the collocated user. If the user has included a FACEBOOK.TM. or LINKEDIN.TM. account in their personal profile, for example, that information is transmitted 170 to the other user to facility further communication between the users. Thereafter, the users may communicate one-to-one by means of instant messages or direct messages using the FACEBOOK.TM. or LINKEDIN.TM. platforms, or by means of an instant messaging functionality embedded in the proximity discovery software app itself. Users may, for example, then make arrangements to meet face-to-face, schedule meetings, or even conduct business. In the case of a meeting, the user's mobile phone may be configured to extract the scheduling information from the instant message exchange and automatically add the meeting to the user's calendar along with a reminder just before the meeting is to occur, ¶ 0036, the proximity detector 1022 estimates the distance to the collocated user and the relationship manager 1024 determines whether the sender is a known contact retained in the contacts database 1050 or a new acquaintance.); 
accessing the database with the one or more incoming identifiers to obtain the contact information for the one or more other mobile devices (fig. 1-10, ¶ 0004, 0036, the relationship manager 1024 determines whether the sender is a known contact retained in the contacts database 1050 or a new acquaintance. If the contact is a person of interest to the user based on an alert configured by the user, the alert generator 1026 produces an audible or visual notification to make the user aware of the presence or proximity of this person of interest. If the other user is a known contact, or becomes a known contact through the proximity discovery system, the users may then communicate directly with one another via an instant messenger app or social media platform, as described above, ¶ 0038, the proximity discovery system further includes and OCR module 1042 configured to scan photos of business cards, extract relevant information, and automatically compile that biographical and professional information in a database of known contacts.);
 providing the contact information for the one or more other mobile devices in a list of suggested recipients to the communication application (fig. 1-10, ¶ 0021, 0025, FIG. 5 is a diagrammatic screen shot illustrating collocated people with which the user has recently connected. The recent connections are listed in a column 510 titled "recent activity" followed by the name 520 of each person with which the user has connected, the date and time 530 of the connection, and a picture 540 provided by the other user or extracted from the person's social media account, for example, ¶ 0026, contact information for a collocated person with which the user has connected, which includes a picture of the contact 620, the name of the contact 622, the contact's profile information 624 including social media information and a professional description, a notation 626 indicating how the two know each other or became connected, and an indication 630 of the date and time this other user was seen or otherwise connected with. The interface further includes a search field 410 for conducting keyword searches of the app, and a link 640 with which to initiate contact with this other user, i.e., the collocated user.); 
receiving, by the communication application, a selection of a second mobile device of the one or more other mobile devices from the list of suggested recipients (fig. 1-10, ¶ 0021, 0028-0029, FIG. 8 is a diagrammatic screen shot illustrating a first group of people and a second group of people, in accordance with a second embodiment of the present invention. The first group of people 812, organized under a first heading 810, includes thumbnail photos and associated names of a plurality of "recent encounters" along with hyperlinks to their contact information. Recent encounters are other users of the proximity detection system than have come within the range of the BLUETOOTH antenna and been detected in the proximity of the user within a predetermined period of time. That is, this first group of people 812 is a history of collocated users, which is compiled and maintained by the proximity discovery system. The list of recent encounters enables a user to subsequently see and contact other users long after they were first detected. This feature is particularly valuable if when a user needs to follow up and converse with a person they encountered days or weeks ago, but don't necessarily remember their name contact information, As such, a user can contact these people without the user necessarily collecting business cards from each of these people or even remembering their names, FIG. 9 is diagrammatic screen shot illustrating a page enabling a user to integrate social media data into a profile for a contact on the proximity discovery system, in accordance with a second embodiment of the present invention. The user is prompted with an instruction 910 to "select a profile photo" of a person, e.g., Max Brown, "from the social media profiles below". The name of the person 920, presently listed as Max Brown, is list together with the various thumbnail photos 930 acquired from Max Brown's).
 sending, by the communication application, the new communication to the second mobile device(fig. 1-10, ¶ 0021, the users may communicate one-to-one by means of instant messages or direct messages platforms, or by means of an instant messaging functionality embedded in the proximity discovery software app itself. Users may, for example, then make arrangements to meet face-to-face, schedule meetings, or even conduct business. In the case of a meeting, the user's mobile phone may be configured to extract the scheduling information from the instant message exchange and automatically add the meeting to the user's calendar along with a reminder just before the meeting is to occur, ¶ 0036, via an instant messenger app or social media platform, as described above. Connected users may also use the scheduling module 1034 to organize and calendar meetings. In some embodiments, the proximity detector system enables the user to set a reminder to follow-up with a new contact once connected. When the follow-up reminder occurs, the user receives a push notification on their mobile device, and an email is automatically drafted to send to the other user as a follow-up. Users are able to choose from a number of templated emails for this follow-up email process. In this way, the entire networking process from meeting, to exchanging information, to following-up is easily completed with the proximity detector system).
Larson discloses, the name of the person in particular may be identified 330 from the extract info and the name used to query 340 one or more social media sites (remote device) for additional contact information as well as relevant biographical information and one or more photographs of the person. The additional information retrieved 350 from the social media websites may then be automatically compiled 360 to form a profile in a contact list maintained by the proximity discovery system, the profile of the new contact including a photo retrieved from their social media page or account (provide by remote device). Thereafter, the users may communicate 370 directly using a messaging tool in the proximity discovery system or any one of the social media platforms (¶ 0023) and the proximity detector 1022 estimates the distance to the collocated user and the relationship manager 1024 determines whether the sender is a known contact (matching identifier) retained in the contacts database 1050 or a new acquaintance. If the contact is a person of interest to the user based on an alert configured by the user, the alert generator 1026 produces an audible or visual notification to make the user aware of the presence or proximity of this person of interest. If the other user is a known contact, or becomes a known contact through the proximity discovery system, the users may then communicate directly with one another via an instant messenger app or social media platform, as described above. 
In the same field of endeavor, MULLETT discloses in more detail, wherein the one or more incoming identifiers are provided to the one or more other mobile devices by a remote device (¶ 0025, nearby smartphone 32 with the stored unique ID 50, previously received from the server 30); accessing the database with the one or more incoming identifiers by matching the one or more incoming identifiers with the stored identifier of one or more contacts in the database to obtain the contact information for the one or more other mobile devices (¶ 0025, the controller 12 receives a unique ID 48 for a smartphone 32 in the area of the pickup location, the controller 12 compares the received unique ID 48 for the nearby smartphone 32 with the stored unique ID 50, previously received from the server 30 and now stored in the memory accessible to the controller 12. When the received unique ID 48 for the nearby smartphone 32 matches the stored unique ID 50). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Larson by specifically adding feature in order to enhance system performance to the system utilizes a device to send a communication message to the other device, so that the device accurately locates when the other device is detected identifier nearby area previously stored in the storing means.
Regarding claim 21, Larson et al disclose in claim 1, further Larson discloses, wherein the remote device is an authentication server to which the one or more other mobile devices are registered (¶ 0023, 0036 and MULLETT ¶ 0025).
Claims 3-5, 7, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (20180295088) in view of MULLETT and GOLSCH et al (20180099643).
Regarding claims 3, 15, Larson discloses in claim 1, further Larson discloses, determining the list of suggested recipients using the distance information, the system in one embodiment is a proximity discovery system comprising a user device and server. The user device comprises: an antenna and transceiver for exchanging messages with a plurality of mobile devices within approximately 100 meters of the user device, a user detection module for detecting discovery messages from the other mobile devices, a proximity detector for detecting the presence of people in the near vicinity and/or estimating a range or a distance between the user device and each of the mobile devices, a connection module for sharing biographic and professional information with the plurality of mobile devices based on one of a plurality of connection levels. At a first level, the users exchange a thumbnail portrait and/or a name, while at a second level they exchange more detailed professional data and contact data including, for example, social media user info and email addresses. The people in proximity of the user may be presented in the form of a proximity graphic comprising a name and image for each person associated with one of the plurality of mobile devices within approximately 100 meters of the user device, and indicia indicating the approximate distance from the user device to each of the plurality of mobile devices. In the preferred embodiment, the proximity discovery system uses the BLUETOOTH.TM. protocol to exchange messages but other protocols including WIFI and GPS (global positioning satellite) protocols may also be employed to locate and identify people of interest in proximity of a user, the user's mobile phone detects discovery messages from other users, i.e., collocated users, in the immediate area, decision block 130 is answered in the affirmative. Thereafter, the user's mobile phone or a remote server, for example, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the diagrammatic screen shot shown in FIG. 2. In FIG. 2, the user 200 is shown together with a plurality of collocated users 210-214. In some embodiments, the distance between the user and every collocated user is illustrated by one of three coarse metrics, namely, "close", "near", and "far". The metric therefore helps the user to gauge where to look when attempting to find the other users. In other embodiments, a geo-location diagram (map) may displayed to indicate where two users first became connected. The map may be a street map with general intersections and general city location (¶ 0004, 0018).
Larson and MULLETT do not specifically disclose transmitting, using a first wireless protocol, a first set of one or more pulses in a ranging request message to each of the one or more other mobile devices; receiving, using the first wireless protocol, a second set of one or more pulses in one or more ranging response messages from each of the one or more other mobile devices; determining distance information corresponding to one or more transmission times of the first set of one or more pulses and one or more reception times of the second set of one or more pulses for each of the one or more other mobile devices.
In the same field of endeavor, GOLSCH et al discloses, transmitting, using a first wireless protocol, a first set of one or more pulses in a ranging request message to each of the one or more other mobile devices (¶ 0093, 0099); receiving, using the first wireless protocol, a second set of one or more pulses in one or more ranging response messages from each of the one or more other mobile devices (¶ 0183); determining distance information corresponding to one or more transmission times of the first set of one or more pulses and one or more reception times of the second set of one or more pulses for each of the one or more other mobile devices (¶ 0104, 0192, 0198). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Larson and MULLETT by specifically adding feature in order to enhance system performance to the system utilizes a primary portable device to send a BLE communication message to the secondary tracked device in order to arm an impulse radio UWB system on the secondary tag, so that a mobile device system accurately locates a tag when the primary portable device is detected nearby a decision zone as taught by GOLSCH et al.
Regarding claims 4, 16, Larson and GOLSCH et al disclose in claim 1, further Larson discloses, wherein determining the list of suggested recipients using the distance information includes ordering the one or more other mobile devices based on the distance information (¶ 0004, 0028, 0018, determining the list of suggested recipients using the distance information, the system in one embodiment is a proximity discovery system comprising a user device and server. The user device comprises: an antenna and transceiver for exchanging messages with a plurality of mobile devices within approximately 100 meters of the user device, a user detection module for detecting discovery messages from the other mobile devices, a proximity detector for detecting the presence of people in the near vicinity and/or estimating a range or a distance between the user device and each of the mobile devices, a connection module for sharing biographic and professional information with the plurality of mobile devices based on one of a plurality of connection levels. At a first level, the users exchange a thumbnail portrait and/or a name, while at a second level they exchange more detailed professional data and contact data including, for example, social media user info and email addresses. The people in proximity of the user may be presented in the form of a proximity graphic comprising a name and image for each person associated with one of the plurality of mobile devices within approximately 100 meters of the user device, and indicia indicating the approximate distance from the user device to each of the plurality of mobile devices. In the preferred embodiment, the proximity discovery system uses the BLUETOOTH.TM. protocol to exchange messages but other protocols including WIFI and GPS (global positioning satellite) protocols may also be employed to locate and identify people of interest in proximity of a user, the user's mobile phone detects discovery messages from other users, i.e., collocated users, in the immediate area, decision block 130 is answered in the affirmative. Thereafter, the user's mobile phone or a remote server, for example, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the diagrammatic screen shot shown in FIG. 2. In FIG. 2, the user 200 is shown together with a plurality of collocated users 210-214. In some embodiments, the distance between the user and every collocated user is illustrated by one of three coarse metrics, namely, "close", "near", and "far". The metric therefore helps the user to gauge where to look when attempting to find the other users. In other embodiments, a geo-location diagram (map) may displayed to indicate where two users first became connected. The map may be a street map with general intersections and general city location).
Regarding claims 5, 17, Larson and GOLSCH et al disclose in claim 1, further Larson discloses, wherein the distance information includes a distance, and wherein determining the list of suggested recipients using the distance information includes: comparing the distance for the one or more other mobile devices to a threshold; and excluding, from the list of suggested recipients, any of the one or more other mobile devices whose distance is greater than the threshold (¶ 0004, 0028, 0018, determining the list of suggested recipients using the distance information, the system in one embodiment is a proximity discovery system comprising a user device and server. The user device comprises: an antenna and transceiver for exchanging messages with a plurality of mobile devices within approximately 100 meters of the user device, a user detection module for detecting discovery messages from the other mobile devices, a proximity detector for detecting the presence of people in the near vicinity and/or estimating a range or a distance between the user device and each of the mobile devices, a connection module for sharing biographic and professional information with the plurality of mobile devices based on one of a plurality of connection levels. At a first level, the users exchange a thumbnail portrait and/or a name, while at a second level they exchange more detailed professional data and contact data including, for example, social media user info and email addresses. The people in proximity of the user may be presented in the form of a proximity graphic comprising a name and image for each person associated with one of the plurality of mobile devices within approximately 100 meters of the user device, and indicia indicating the approximate distance from the user device to each of the plurality of mobile devices. In the preferred embodiment, the proximity discovery system uses the BLUETOOTH.TM. protocol to exchange messages but other protocols including WIFI and GPS (global positioning satellite) protocols may also be employed to locate and identify people of interest in proximity of a user, the user's mobile phone detects discovery messages from other users, i.e., collocated users, in the immediate area, decision block 130 is answered in the affirmative. Thereafter, the user's mobile phone or a remote server, for example, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the diagrammatic screen shot shown in FIG. 2. In FIG. 2, the user 200 is shown together with a plurality of collocated users 210-214. In some embodiments, the distance between the user and every collocated user is illustrated by one of three coarse metrics, namely, "close", "near", and "far". The metric therefore helps the user to gauge where to look when attempting to find the other users. In other embodiments, a geo-location diagram (map) may displayed to indicate where two users first became connected. The map may be a street map with general intersections and general city location).
Regarding claims 7, 19, Larson and GOLSCH et al disclose in claim 1, further Larson discloses, storing a database of historical user interactions that include historical recipients, historical communication applications, and historical contextual data; and determining the list of suggested recipients using the historical user interactions (¶ 0004, 0028, 0018, determining the list of suggested recipients using the distance information, the system in one embodiment is a proximity discovery system comprising a user device and server. The user device comprises: an antenna and transceiver for exchanging messages with a plurality of mobile devices within approximately 100 meters of the user device, a user detection module for detecting discovery messages from the other mobile devices, a proximity detector for detecting the presence of people in the near vicinity and/or estimating a range or a distance between the user device and each of the mobile devices, a connection module for sharing biographic and professional information with the plurality of mobile devices based on one of a plurality of connection levels. At a first level, the users exchange a thumbnail portrait and/or a name, while at a second level they exchange more detailed professional data and contact data including, for example, social media user info and email addresses. The people in proximity of the user may be presented in the form of a proximity graphic comprising a name and image for each person associated with one of the plurality of mobile devices within approximately 100 meters of the user device, and indicia indicating the approximate distance from the user device to each of the plurality of mobile devices. In the preferred embodiment, the proximity discovery system uses the BLUETOOTH.TM. protocol to exchange messages but other protocols including WIFI and GPS (global positioning satellite) protocols may also be employed to locate and identify people of interest in proximity of a user, the user's mobile phone detects discovery messages from other users, i.e., collocated users, in the immediate area, decision block 130 is answered in the affirmative. Thereafter, the user's mobile phone or a remote server, for example, determines 140 the proximity and relationship of the collocated users in proximity of the user. Proximity may be generated 150 and reported qualitatively in terms of the (a) "nearness" of the other user, or quantitatively in terms of the (b) a map with a precise distance away and a bearing indicating the heading pointing to the collocated user, (c) precise global positioning satellite (GPS) coordinates of the collocated user, or (d) a combination thereof. In the preferred embodiment, the proximity of collocated users is illustrated graphically using an interface similar to the diagrammatic screen shot shown in FIG. 2. In FIG. 2, the user 200 is shown together with a plurality of collocated users 210-214. In some embodiments, the distance between the user and every collocated user is illustrated by one of three coarse metrics, namely, "close", "near", and "far". The metric therefore helps the user to gauge where to look when attempting to find the other users. In other embodiments, a geo-location diagram (map) may displayed to indicate where two users first became connected. The map may be a street map with general intersections and general city location, That is, this first group of people is a history of collocated users, which is compiled and maintained by the proximity discovery system. The list of recent encounters enables a user to subsequently see and contact other users long after they were first detected.).



Allowable Subject Matter
Claims 6, 8, 10-11 and 18, 20 are objected to as being dependent upon a rejected base claim 1 and 13, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Examiner’s Note: The Examiner has pointed out references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643